DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/009,097 filed 09/01/2020 in which claims 1-20 are presented for examination.
Claims 1-12, 14 and 16-20 have been amended.

Response to Arguments
Applicant’s arguments with respect to amendment filed 2/28/2022 have been considered but are moot in view of new ground of rejection. See rejection below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mujmundar et al (US 2021/0051695 A1).

Regarding claim 1, Mujmundar teaches an Integrated Access and Backhaul (IAB) donor device (Mujmundar: Fig. 6; IAB node 502) comprising: a processor configured to: 
send a preemptive scheduling request from the IAB donor device to an IAB node over a wireless link between the network device and the IAB node (Mujmundar: Figs. 5-6; [0055], IAB node 502/IAB donor, sends a scheduling request to IAB node 504/IAB node; the SR may also be sent by the UE; see also Abstract; Note: Applicant specification defines in [0026] that A wireless station 110 that is attached to an IAB node via a wireless backhaul link is herein referred to as IAB donor; hence according to this definition of an IAB donor, IAB 502 is an IAB donor); 
receive a scheduling grant from the IAB node over the wireless link (Mujmundar: Fig. 6; [0055], IAB node 502/network device, receives grant from IAB node 504/IAB node);  and 
send data to the IAB node over the wireless link at times indicated by the scheduling grant from the IAB node (Mujmundar: Figs. 5-6; [0055], IAB node 502/network device, sends PDU to IAB node 504/IAB node).  

Regarding claim 12, Mujmundar teaches a method comprising: 
sending a preemptive scheduling request from a network an Integrated Access and Backhaul (IAB) donor device to an IAB node over a wireless link between the IAB donor device and the IAB node (Mujmundar: Figs. 5-6; [0055], IAB node 502/IAB donor, sends a scheduling request to IAB node 504/IAB node; the SR may also be sent by the UE; see also Abstract; Note: Applicant specification defines in [0026] that A wireless station 110 that is attached to an IAB node via a wireless backhaul link is herein referred to as IAB donor; hence according to this definition of an IAB donor, IAB 502 is an IAB donor); 
receiving a scheduling grant from the IAB node over the wireless link (Mujmundar: Fig. 6; [0055], IAB node 502/IAB donor device, receives grant from IAB node 504/IAB node); and 
sending data to the IAB node over the wireless link at times indicated by the scheduling grant from the IAB node (Mujmundar: Fig. 6; [0055], IAB node 502/IAB donor device, sends PDU to IAB node 504/IAB node).  

Regarding claim 19, Mujmundar teaches a non-transitory computer-readable medium comprising processor-executable instructions, that when executed by one or more processors, cause the one or more processors to: 
send a preemptive scheduling request from an Integrated Access and Backhaul (IAB) donor device to an IAB node over a wireless link between the IAB donor device and the IAB node, wherein the IAB donor device includes the one or more processors (Mujmundar: Figs. 5-6; [0055], IAB node 502/IAB donor, sends a scheduling request to IAB node 504/IAB node; the SR may also be sent by the UE; see also Abstract; Note: Applicant specification defines in [0026] that A wireless station 110 that is attached to an IAB node via a wireless backhaul link is herein referred to as IAB donor; hence according to this definition of an IAB donor, IAB 502 is an IAB donor);
Mujmundar: Fig. 6; [0055], IAB node 502/IAB donor device, receives grant from IAB node 504/IAB node) and 
send data to the IAB node over the wireless link at times indicated by the scheduling grant from the IAB node (Mujmundar: Fig. 6; [0055], IAB node 502/IAB donor device, sends PDU to IAB node 504/IAB node).   

Regarding claims 6 and 17, Mujmundar teaches wherein the processor is further configured to: receive information that indicates a size of a buffer for receiving second data, wherein the buffer has been allocated for an application on a network device, or receive information that indicates bandwidth utilization level at the network device (Mujmundar: Fig. 6; [0055], IAB node 502/network device, sends BSR to IAB node 504/IAB node). 
 
Regarding claims 7 and 18, Mujmundar teaches wherein the IAB donor device includes a mobile terminal device, and the application runs on the mobile terminal device (Mujmundar: Figs. 5-6; [0054]-[0055], IAB node 502/IAB donor device, sends SR to IAB node 504/IAB node; the SR is also sent from UE 102/mobile device).

Regarding claim 8, Mujmundar teaches wherein the processor is further configured to: receive a second preemptive scheduling request from a second IAB node; generate a Mujmundar: See Figs. 5 and 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujmundar et al (US 2021/0051695 A1) in view of Luo et al (US 2020/0351930 A1).

Regarding claims 2, 13 and 20, Mujmundar does not explicitly disclose wherein the processor is further configured to: obtain routing information associated with IAB nodes interconnected by wireless backhaul links, wherein the IAB nodes comprise the IAB node, and wherein the wireless link comprises one of the wireless backhaul links; and prior to sending the data, select the wireless link, among the wireless backhaul links, over which the IAB donor device is to send the data.  
	Luo teaches obtain routing information associated with IAB nodes interconnected by wireless backhaul links, wherein the IAB nodes comprise the IAB node, and wherein the wireless link comprises one of the wireless backhaul links; and prior to sending the Luo: Fig. 11; [0194], IAB 1105/IAB donor device, obtains routing information and selects the IAB node corresponding to shortest path to the IAB donor).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mujmundar to obtain routing information associated with IAB nodes interconnected by wireless backhaul links, wherein the IAB nodes comprise the IAB node, and wherein the wireless link comprises one of the wireless backhaul links; and prior to sending the data, select the wireless link, among the wireless backhaul links, over which the IAB donor device is to send the data as disclosed by Luo to provide in-advance scheduling for low-latency traffic (Luo: Abstract).

Regarding claims 3 and 14, Mujmundar in view of Luo teaches wherein the routing information includes, for each of the wireless backhaul links, delay or latency information (Luo: [0197], routing information including latency or delay information), wherein when the processor selects the wireless link, the processor identifies a network path from the IAB donor device to a destination device, wherein the network path comprises the wireless link; and wherein the network path has less latency than other networks paths, each of which comprises the wireless link, from the IAB donor device to the destination device (Luo: [0194]-[0197], selecting shortest path for low-latency traffic; see also [0005], [0061]).
  
Regarding claim 9, Mujmundar in view of Luo teaches obtain at least one of flow information or bandwidth information associated with a remote device or associated with an application running at the remote device; process at least one of the flow information or the bandwidth information to obtain processed information; and provide the processed information to the processor, for the processor to generate the second scheduling grant (Luo: Figs. 2 and 6; [0140]-[0143], IAB receive data packet (flow information) and generate downlink grant for another IAB node).
  
Regarding claim 10, Mujmundar in view of Luo teaches monitor the remote device for the flow information or the bandwidth information; or obtain the flow information from one or more network devices b(Luo: Figs. 2 and 6; [0140]-[0143], IAB receive data packet (flow information) and generate downlink grant for another IAB node).
  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mujmundar et al (US 2021/0051695 A1) in view of Hong (US 2020/0245379 A1).

Regarding claims 4 and 15, Mujmundar in view of Luo does not explicitly disclose wherein the wireless link comprises a wireless backhaul link, and the processor is configured to: receive a request, from a mobile terminal, to establish an access link; determine whether granting the request would result in a bandwidth of the wireless backhaul link falling below a threshold; and deny the request if the processor determines that granting the request would result in the bandwidth falling below the 
Hong teaches wherein the wireless link comprises a wireless backhaul link, and the processor is configured to: receive a request, from a mobile terminal, to establish an access link; determine whether granting the request would result in a bandwidth of the wireless backhaul link falling below a threshold; and deny the request if the processor determines that granting the request would result in the bandwidth falling below the threshold; or grant the request if the processor determines that granting the request would not result in the bandwidth falling below the threshold (Hong: Figs. 1B, 1C and 2; [0090], based on access request, determining whether a backhaul bandwidth threshold will be exceeded and deny or grant access accordingly).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mujmundar in view of Luo wherein the wireless link comprises a wireless backhaul link, and the processor is configured to: receive a request, from a mobile terminal, to establish an access link; determine whether granting the request would result in a bandwidth of the wireless backhaul link falling below a threshold; and deny the request if the processor determines that granting the request would result in the bandwidth falling below the threshold; or grant the request if the processor determines that granting the request would not result in the bandwidth falling below the threshold as disclosed by Hong to provide a system for implement an efficient wireless backhaul (Hong: Abstract, [0004]).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mujmundar et al (US 2021/0051695 A1) in view of Hong (US 2021/0127293 A1) (hereinafter Hong293).

Regarding claims 5 and 16, Mujmundar in view of Luo does not explicitly disclose wherein when the processor sends the data to the IAB node, the processor is configured to: send the data to the IAB node over the wireless link at times indicated by the scheduling grant at a data rate that does not cause a second data rate over a wireless backhaul link to a network device to fall below a threshold.
 	Hong293 teaches wherein when the processor sends the data to the IAB node, the processor is configured to: send the data to the IAB node over the wireless link at times indicated by the scheduling grant at a data rate that does not cause a second data rate over a wireless backhaul link to a network device to fall below a threshold (Hong293: [0230]-[0239], maintaining a data rate threshold condition).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mujmundar in view of Luo wherein when the processor sends the data to the IAB node, the processor is configured to: send the data to the IAB node over the wireless link at times indicated by the scheduling grant at a data rate that does not cause a second data rate over a wireless backhaul link to a network device to fall below a threshold as disclosed by Hong293 to provide a system to reduce congestion in multi-hop IAB nodes network (Hong293: [0006]-[0007]).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mujmundar et al (US 2021/0051695 A1) in view of Cai et al (US 2010/0202322 A1).

Regarding claim 11, Mujmundar in view of Luo does not explicitly disclose receive path delay information and a second preemptive scheduling request for second data, from a network device; and deny the second preemptive scheduling request when the delay information indicates one of: -25-Verizon Ref. 20200259 latency for the second data to reach the network device exceeds a threshold; or a number of hops through IAB nodes to arrive at the network device would exceed a maximum hop threshold. 
	Cai teaches receive path delay information and a second preemptive scheduling request for second data, from a second network device; and deny the second preemptive scheduling request when the delay information indicates one of: -25-Verizon Ref. 20200259 latency for the second data to reach the network device exceeds a threshold; or a number of hops through IAB nodes to arrive at the network device would exceed a maximum hop threshold (Cai: Figs. 1 and 4, [0094]based link delay information (see Fig. 4 wherein delay information is obtained) a request to access is denied if the number of hops exceeds a threshold).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Mujmundar in view of Luo to receive path delay information and a second preemptive scheduling request for second data, from a second network device; and deny the second preemptive scheduling request when the delay information indicates one of: -25-Verizon Ref. 20200259 latency for the second data to reach the network device exceeds a threshold; or a number of hops .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478